—Order and judgment (one paper), Supreme Court, New York County (Martin Stecher, J.), entered on or about September 16, 1992, denying petitioner’s application to stay arbitration of a uninsured motorist claim, unanimously affirmed, with costs.
Respondent’s proof of mailing of the notice of cancellation was sufficient to show that the notice was sent to the insured’s address as shown on the policy (Vehicle and Traffic Law § 313 [1] [a]). Petitioner’s argument that the insurer of the offending vehicle did not comply with the cancellation requirements of the New York Automobile Insurance Plan was not asserted before the IAS Court, and thus cannot be asserted on appeal (Matter of Hartford Ins. Co. [Aquaviva], 179 AD2d 546). Concur — Rosenberger, J. P., Ellerin, Ross, Asch and Kassal, JJ.